Citation Nr: 0531031	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  99-04 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for peripheral vascular disease of the right lower 
extremity.

2.  Entitlement to an initial evaluation in excess of 40 
percent for peripheral vascular disease of the left lower 
extremity.

3.  Entitlement to an initial evaluation in excess of 60 
percent for ischemic heart disease.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from March 1975 to March 
1979 and from February 1983 to July 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated December 1998 
and November 2004 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska.


FINDINGS OF FACT

1.  The veteran's peripheral vascular disease of the right 
lower extremity is manifested by ankle/brachial index of 0.8 
with significant stenosis in the iliac arteries bilaterally 
as well as below the knees; with the ability to walk one mile 
with moderate pain.

2.  The veteran's peripheral vascular disease of the left 
lower extremity is manifested by ankle/brachial index of 0.7 
with significant stenosis in the iliac arteries bilaterally 
as well as below the knees; with the ability to walk one mile 
with moderate pain.

3.  The veteran's ischemic heart disease is manifested by 
workload of 10 METs and an ejection fraction of 55 percent.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 
percent for peripheral vascular disease of the right lower 
extremity have not been met.  38 U.S.C.A. §§ 1155, 5103 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic 
Code 7114 (2004).

2.  The criteria for an initial evaluation in excess of 40 
percent for peripheral vascular disease of the left lower 
extremity have not been met.  38 U.S.C.A. §§ 1155, 5103 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic 
Code 7114 (2004).

3.  The criteria for an initial evaluation in excess of 60 
percent for ischemic heart disease have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.104, 
Diagnostic Code 7005 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Compliance with the Veterans Claims Assistance Act of 
2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  See 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to 
the claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

To comply with the aforementioned VCAA requirements, VA has 
satisfied the following four requirements.  

First, VA must inform the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  

Second, VA must inform the appellant of the information and 
evidence the VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159(b)(1) (2004).  

Third, VA must inform the appellant of the information and 
evidence the appellant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).  

Finally, VA must request that the appellant provide any 
evidence in the appellant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  

It is pointed out that pursuant to 38 U.S.C.A. § 5103, upon 
receipt of a substantially complete application, the RO must 
provide the appellant with the aforementioned notices.  In 
this instance, even though the appellant was not provided the 
aforementioned notice prior to the rating decision in 
December 1998 concerning his claim for service connection for 
ischemic heart disease.  However, a letter dated in February 
2004 was issued prior to the rating decision in November 2004 
for the veteran's bilateral leg condition.

In letters dated February 2004, February 2005, and June 2005 
the veteran was provided a notice concerning his claims.  In 
this letter, the appellant was notified of the information 
and evidence not of record that is needed, the information 
and evidence that the VA will seek to provide, the 
information and evidence the appellant must provide, and 
requested any additional evidence the appellant has that 
pertains to the claim.  The appellant was told of what 
information/evidence that had already been received.  He was 
informed if there were more records to complete the enclosed 
VA Form 21-4142s, and VA would assist in obtaining the 
records.

It was noted that VA was responsible for getting relevant 
records from any Federal agency; this may include medical 
records from the military, from VA hospitals (including 
private facilities where VA authorized treatment), or from 
the Social Security Administration.

In addition, it was indicated that on the appellant's behalf, 
VA would make reasonable efforts to get relevant records not 
held by Federal agencies, which may include records from 
State or local governments, private doctors and hospitals, or 
current or former employers.

The appellant was informed that he should tell VA about any 
additional information or evidence that he wanted VA to 
obtain for him; send the evidence VA needed as soon as 
possible and be sure to put his VA file number on any 
evidence sent; and inform VA of address or phone number 
changes.

After the letters were sent, additional VA medical records 
were added to the file as well as private medical records and 
VA examinations.  A supplemental statement of the case was 
issued in October 2001 and August 2004 concerning the 
veteran's heart disability.  A statement of the case was 
issued in February 2005 concerning the veteran's bilateral 
leg disability.  A supplemental statement of the case was 
issued in May 2005 concerning the bilateral leg disability.

There are no outstanding records to obtain.  The appellant 
was not prejudiced by the timing of the notice contained in 
the above-cited VCAA letters.  As a result, the appellant was 
provided the required notice and he was afforded an 
opportunity to respond after he was fully informed of the 
evidence needed to substantiate the claims.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claims, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claims.


II.  Increased initial evaluations

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The veteran contends that his disabilities are more severe 
than contemplated by the ratings assigned.  The veteran's 
claim for a higher evaluation for his service connected 
disabilities are original claims placed in appellate status 
by a notice of disagreement taking exception with the initial 
rating assigned by the RO after a grant of service 
connection.  See Fenderson v. West, 12 Vet. App. 119, 127 
(1999). Accordingly, consideration must be given to the 
possibility of staged ratings during the entire time period 
covered by the appeal.

A.  Peripheral vascular disease of the right and left lower 
extremities

Background

An examination conducted by D.J.M., M.D., dated in August 
2003 indicated that segmental pressure examination of the 
lower extremities was performed.  The pressures measured 135 
right brachial, 134 left, 115 right high thigh, 99 left, 107 
right above knee, 102 left, 100 right below knee, 108 left, 
107 right ankle, and 100 left.  Ankle/brachial index (ABIs) 
were 0.79 on the right and 0.74 on the left.  The toe 
pressure indexes indicated 0.53 on the right and 0.58 on the 
left.  Waveforms were triphasic in the common femoral 
arteries bilaterally as well as the right superficial femoral 
artery.  Biphasic in the left superficial femoral artery.  
Bilateral popliteal arteries, posterior tibial arteries, 
monophasic in dorsalis pedis artery bilaterally.  

The examiner noted that the findings were consistent with 
significant iliac artery stenosis bilaterally as well as 
significant arterial stenosis involving the anterior tibial 
arteries bilaterally.  Abdominal aortogram and bilateral 
lower extremity arteriogram was recommended for further 
evaluation as the veteran might be a candidate for iliac 
stent placement.

The impression was significant stenosis in the iliac arteries 
bilaterally as well as below the knees bilaterally.

In September 2003, the veteran underwent an abdominal 
aortogram, left common iliac selective angiography, and right 
common iliac selective angiography with runoffs at Good 
Samaritan Hospital.  

At his February 2004 VA examination, the veteran was not 
examined and the examiner rendered an opinion based on the 
file.  The examiner noted that the claim involved pain and 
numbness of the veteran's legs.  Private medical records 
showed bilateral lower extremity claudication from August 
2003 with peripheral vascular disease.  The veteran also 
appeared to have coronary artery disease.  Also noted from 
August 2002 was a neurology note from Grand Island VA Medical 
Center stating a lumbar laminectomy with a fusion in October 
1988 at the L4-L5 and L5 to S1 levels with continuing 
problems of numbness and tingling and burning in the left 
leg.  

The examiner noted that the veteran had a number of issues.  
Overall, he appeared to have extensive atherosclerotic 
vascular disease, ischemic heart disease, hypertension, a 
previous lumbar laminectomy with a fusion with residual 
symptoms of numbness and tingling and burning in the left 
leg, and bilateral lower extremity claudication.  

The examiner noted that it would appear more likely than not 
that the veteran's numbness and tingling in his legs tended 
to favor residuals of a previous lumbar laminectomy and 
fusion which would cause the above mentioned symptoms.  The 
August 2002 neurological examination did mention the lumbar 
laminectomy and fusion and numbness and tingling and burning 
in the left leg.  The veteran also appeared to have 
significant claudication in the lower extremities and this, 
too, could also cause unusual symptoms.  It was less likely 
that the veteran's specific ischemic heart disease with a 
history of hypertension was directly causing his pain and 
numbness and tingling in his legs, but he did appear to have 
overall atherosclerosis which could be contributing to this.  
The examiner noted that it would be impossible to delineate 
or separate out which of these was the more responsible 
factor, but the veteran did appear to have overall 
atherosclerosis, which might be a contributing factor, but 
less likely so than in favor of the lumbar laminectomy and 
previous fusion causing his paresthesias in the lower 
extremities.  

VA outpatient treatment records show that in April 2004 the 
veteran reported that he was active with regard to yard work 
and snow removal during this past winter.  He was able to 
walk a flight of steps carrying paneling to the basement.  He 
had recently finished remodeling the basement.  He indicated 
that his primary limiting capacity was his shortness of 
breath for which meter dose inhaler did relieve his dyspnea 
on exertion.  It was noted that the veteran did have some leg 
claudication, which was limiting in his functional capacity.  
He was an avid golfer and did walk the golf course 9 to 18 
holes.  He stated that he had been using a gold cart more 
frequently, mostly due to his shortness of breath.  He did 
indicate occasional swelling of the lower extremities after 
activity, which was notable by indentations from his socks.  
The examiner noted that this was somewhat associated with is 
claudication symptoms.  Dorsalis pedis pulses were 1-2/4 
bilaterally.  They were mildly erythematous with two second 
capillary refill bilaterally.  There was no edema.  

At his October 2004 VA examination of the spine, the veteran 
complained of pain and constant stiffness in his lower back.  
Flare-ups occured with sitting, standing, and bending and 
could last up to 24 hours and sometimes the left leg tingled 
often and he stated this had been occurring over the last few 
weeks.  He also mentioned some numbness in the right calf 
prior to his back surgery.  It was noted that functional 
impairment did occur because he had difficulty lifting and 
bending.  He denied weight loss, fever, malaise, dizziness, 
visual disturbances, bladder or bowel dysfunction, and walked 
unaided and used no devices although he walked somewhat slow.  
The veteran reported that he could walk about one mile with 
moderate pain.  The left leg had given out in the past and he 
had fallen once in the past.  He had difficulty with 
repetitive use and could not mow the lawn any longer and 
could not climb ladders.  

The examination showed deep tendon reflexes were 1+/4 in both 
lower extremities, ankle jerks were present and pulses were 
intact in both lower extremities but he did have a mild 
decrease to sensation with light touch, pin prick and 
monofilament examination noted over the right posteromedial 
calf.  The veteran indicated this had been present even prior 
to his back surgery.  The diagnoses included paresthesias of 
the left calf, present prior to the veteran's back 
operations, and these were at least as likely as not due to 
disc type injuries that were longstanding.  

In a November 2004 addendum to the October 2004 VA 
examination, the examiner indicated that two questions had 
been raised.  They were whether there were paresthesias of 
the lower extremities and whether they were related to the 
spinal condition.  The examiner noted that he had made an 
error in dictation in the documentation of the diagnoses.  
This was from the October 2004 examination.  It appeared that 
the veteran had left lower extremity paresthesias, and right 
calf paresthesias was mentioned as most likely coming from 
his spinal condition as a secondary effect.  Based on the 
review, the examiner noted that the veteran had paresthesias 
in both lower extremities.  These appear to be secondary to 
the spinal disc disease.  

The other question was whether there was a coexisting 
diagnosis of peripheral vascular disease in the lower 
extremities.  The examiner noted that it appeared that there 
was a coexisting diagnosis.  The veteran did have testing 
performed in the past which showed peripheral vascular 
disease, and claudication had been mentioned on a number of 
examinations.  Therefore, in addition to the paresthesias 
from his disc disease, that veteran appeared to have 
claudication secondary to peripheral vascular disease, which 
appeared to be due to his overall atherosclerosis.

The December 2004 notice of disagreement from the veteran's 
representative on the veteran's behalf indicated that the 
veteran had very thin skin on both of his lower legs.  He 
indicated that if the veteran wore shorts while walking, and 
if he had any contact between his lower legs and small twigs 
brushed his legs, they would bleed.  The representative also 
indicated that the veteran had no hair on either his right or 
left leg below the knee.  The representative stated that the 
veteran could only walk 100 yards if he stops frequently, 
rests, and massaged his legs.  It was noted that if the 
veteran walked for approximately 10 yards, he would 
experience pain, weakness, and fatigue in both his lower 
legs.

VA treatment records dated in 2005 indicate that the veteran 
reported that he was able to walk one mile slowly.  In an 
April 2005 stress test, the veteran complained of back pain 
and leg discomfort.  

Criteria

The veteran's peripheral vascular disease of the right and 
left lower extremities has been rated by analogy under 
Diagnostic Code 7114.  See 38 C.F.R. § 4.104.  The veteran's 
right lower extremity has been evaluated as 20 percent 
disabling and his left lower extremity as 40 percent 
disabling.  Under Diagnostic Code 7114, a 20 percent rating 
is warranted where there is claudication on walking more than 
100 yards, and diminished peripheral pulses or ankle/brachial 
index of 0.9 or less.  The code also provides a 40 percent 
rating where there is claudication on walking between 25 and 
100 yards on a level grade at 2 miles per hour, and; trophic 
changes (thin skin, absence of hair, dystrophic nails) or 
ankle/brachial index of 0.7 or less.  A 60 percent rating is 
warranted for claudication on walking less than 25 yards on a 
level grade at 2 miles per hour, and; either persistent 
coldness of the extremity or ankle/brachial index of 0.5 or 
less.  A 100 percent rating is warranted for ischemic limb 
pain at rest, and; either deep ischemic ulcers or 
ankle/brachial index of 0.4 or less.  Note (1): The 
ankle/brachial index is the ratio of the systolic blood 
pressure at the ankle (determined by Doppler study) divided 
by the simultaneous brachial artery systolic blood pressure.  
The normal index is 1.0 or greater.  Note (2): This 
evaluation is for involvement of a single extremity.


Analysis

The medical evidence of record does not show that the veteran 
meets the required criteria for a 40 percent evaluation for 
his peripheral vascular disease of the right lower extremity.  
The veteran's August 2003 private examination showed 
ankle/brachial index was 0.79 on the right.  The veteran's 
ankle/brachial index was rounded up to 0.8.  

The December 2004 notice of disagreement from the veteran's 
representative on the veteran's behalf indicated that the 
veteran had very thin skin on both of his lower legs.  He 
indicated that if the veteran wore shorts while walking, and 
if he had any contact between his lower legs and small twigs 
brushed his legs they would bleed.  The representative also 
indicated that the veteran had no hair on either his right or 
left leg below the knee.

April 2004 VA treatment records noted that the veteran did 
have some leg claudication, which was limiting in his 
functional capacity.  He was an avid golfer and did walk the 
golf course 9 to 18 holes.  He stated that he had been using 
a gold cart more frequently, mostly due to his shortness of 
breath.  He did indicate occasional swelling of the lower 
extremities after activity, which was notable by indentations 
from his socks.  The examiner noted that this was somewhat 
associated with is claudication symptoms.

At his October 2004 VA examination, the veteran reported that 
he could walk about one mile with moderate pain.

A higher evaluation of 40 percent is not warranted unless 
there is claudication on walking between 25 and 100 yards on 
a level grade at 2 miles per hour, and trophic changes (thin 
skin, absence of hair, dystrophic nails) or ankle/brachial 
index of 0.7 or less.  In addition, the veteran's 
representative's statement as to the veteran's disability has 
not been confirmed by medical evidence.  VA treatment records 
dated in 2005 indicate that the veteran reported that he was 
able to walk one mile slowly.

The preponderance of the evidence is against the veteran's 
claim for an increased initial rating for peripheral vascular 
disease of the right lower extremity.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The medical evidence of record does not show that the veteran 
meets the required criteria for a 60 percent evaluation for 
his peripheral vascular disease of the left lower extremity.  
The veteran's August 2003 private examination showed 
ankle/brachial index was 0.74 on the left.  The veteran's 
ankle/brachial index was rounded down to 0.7.

As noted above, the December 2004 notice of disagreement from 
the veteran's representative on the veteran's behalf 
indicated that the veteran had very thin skin on both of his 
lower legs.  He indicated that if the veteran wore shorts 
while walking, and if he had any contact between his lower 
legs and small twigs or brushed, his legs would bleed.  The 
representative also indicated that the veteran had no hair on 
either his right or left leg below the knee.

April 2004 VA treatment records noted that the veteran did 
have some leg claudication, which was limiting in his 
functional capacity.  He was an avid golfer and did walk the 
golf course 9 to 18 holes.  He stated that he had been using 
a gold cart more frequently, mostly due to his shortness of 
breath.  He did indicate occasional swelling of the lower 
extremities after activity, which was notable by indentations 
from his socks.  The examiner noted that this was somewhat 
associated with is claudication symptoms.

At his October 2004 VA examination, the veteran reported that 
he could walk about one mile with moderate pain.

A higher evaluation of 60 percent is not warranted unless 
there is claudication on walking less than 25 yards on a 
level grade at 2 miles per hour, and; either persistent 
coldness of the extremity or ankle/brachial index of 0.5 or 
less.  As noted previously, the veteran's representative's 
statement as to the veteran's disability has not been 
confirmed by medical evidence.  VA treatment records dated in 
2005 indicate that the veteran reported that he was able to 
walk one mile slowly.

The preponderance of the evidence is against the veteran's 
claim for an increased initial rating for peripheral vascular 
disease of the right lower extremity.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

B.  Ischemic heart disease

Background

Medical records from St. Francis Medical Center dated in 
September 1992 indicate that the veteran was seen for 
complaints of severe chest pain in the left precordial area 
radiating up into his jaw.  EKGs run on a serial basis 
revealed a normal sinus rhythm with poor R-wave progression 
and non-specific ST-T wave changes, but no evidence of acute 
myocardial infarction.  Echocardiography revealed normal left 
ventricular systolic function and mild mitral valve prolapse.  
Graded exercise tolerance test revealed normal exercise 
tolerance, no chest pain and no ST changes of ischemia.  It 
was noted that after the veteran was admitted to the hospital 
he was placed in Intensive Care Coronary care unit and the 
diagnostic studies were obtained.  Cardiology consultation 
was obtained and the work up was essentially negative for 
coronary artery disease.  The veteran became asymptomatic 
after he arrived at the hospital and had his initial pain 
medication.  The veteran was felt to have atypical chest pain 
with mitral valve prolapse, some severe cardiac risk factors 
such as cigarette addiction, hypercholesterolemia, and 
probable ethanol abuse.  He was placed on Cardizem per day 
for his hypertension.

Medical records from the Heart Center of Nebraska dated in 
July and August 1995 showed that the veteran was seen in July 
1995 after a recent evaluation for chest pains.  It was noted 
that the veteran had a stress thallium which showed marked 
ST-T wave changes and inferior posterior ischemia.  Echo 
showed inferoposterior hypokinesis with mildly impaired LV 
function, EF 50-60 percent.  The veteran was found to have 
atypical chest pains.  The examiner told the veteran that he 
needed a heart catheterization given his positive thallium 
and he would be placed in the hospital over the weekend, but 
the veteran refused.  The veteran agreed to have it done on 
Tuesday.  The veteran was seen in August 1995 complaining of 
recurrent chest pains on and off.  Persantine thallium showed 
an ischemic defect in the inferior posterior region.  It was 
noted that this was similar to this thallium before the 
angioplasty.  Essentially he had a totally occluded right 
coronary artery and had angioplasty on his circumflex artery.  
The examiner recommended that the veteran undergo repeat 
catheterization with consideration for repeat angioplasty or 
coronary bypass grafting.  

At his October 1995 stress thallium test conducted at the 
Heart Center of Nebraska, the impression was good exercise 
tolerance; no exercise induced chest pain; exercise-induced 
STT wave changes of uncertain significance in view of resting 
STT wave changes; ischemia could not be excluded.

Hospital records dated June 1997 from St. Francis Medical 
Center show that the veteran was admitted and placed on IV 
Nitro.  The impression included: increase in chest pain, 
somewhat atypical, could not exclude unstable angina; chronic 
obstructive pulmonary disease; ischemic heart disease 
manifested by status post inferior posterior myocardial 
infarction, status post PTCA of the proximal circumflex times 
2; totally occluded right coronary artery, no significant 
disease in LAD; mildly impaired LV function, EF 45-55 
percent, no evidence of CHF.  It was recommended that the 
veteran undergo cardiac catheterization in the a.m.

Medical records from P.E.B., M.D., dated August 1997 to 
September 1998 showed totally occluded right coronary artery, 
status post PTCA of proximal circ. times 3 with last 
angioplasty involving stent in proximal circ. and PTCA of 
distal circ., LAD without significant disease; ejection 
fraction 45-55 percent; atypical chest pains; hyperlipidemia; 
chronic obstructive pulmonary disease; hypertension; and 
anxiety.  In August 1998, it was noted that the heart 
catheterization showed that the veteran's circumflex lesion 
approximately was stable, in fact a little bit better being 
30-50 percent.  Ejection fraction was estimated between 40-50 
percent.  His right coronary artery continued to be totally 
occluded as it had on prior catheterization.  Of note was a 
more distal lesion of 70-90 percent in severity involving the 
takeoff of a small branch of the circumflex.  This branch was 
less than two millimeters in size but could be explain his 
increase in exertional chest discomforts.  The examiner noted 
that essentially the veteran's symptoms had progressed and 
they could be helped by angioplasty; however, he felt that he 
would defer at this time.

At his September 1999 VA general medical examination, the 
veteran reported intra-coronary stent placement done in 1998 
and had three previous angioplasties for coronary artery 
disease.  It was noted that the veteran continued to smoke 
and had sputum production.  He reported shortness of breath 
on exertion.  He had no paroxysmal nocturnal dyspnea or 
peripheral edema.  He denied dizzy spells or syncopal 
episodes.  

Heart sounds were regular with no rub or murmur noted.  The 
veteran's electrocardiogram showed normal sinus rhythm, 85 
beats per minute, right ward axis and T-wave abnormality, 
consistent with inferior ischemia.  The chest x-ray showed 
hyperinflated lungs consistent with chronic obstructive 
pulmonary disease and no acute cardiopulmonary process.  
Heart size was normal.  The diagnosis was coronary artery 
disease, status post-coronary angioplasties and inter-
coronary stent placement.  

Medical records from P.E.B., M.D., and dated November 1999 to 
November 2000 indicated that in November 1999 the veteran 
underwent a stress echocardiogram.  The impression was 
ischemic heart disease manifested by: evidence of prior 
inferior wall MI, small; evidence of Dobutamine induced 
hypokinesis of the lateral wall consistent with possible 
multivessel disease, somewhat subtle; and normal overall LV 
function.  In November 1999 the veteran underwent a left 
heart catheterization, coronary angiogram, left 
ventriculogram, and arterial sheath placement.  

In August 2000, the veteran underwent a cardiac ultrasound.  
Baseline 12 lead electrocardiogram showed a normal sinus 
rhythm and normal axis.  There was poor R-wave progression 
across the right sided precordial leads.  There was overall 
normal left ventricular systolic function with an estimated 
ejection fraction of 50 percent.  The inferior wall and the 
septum showed mild hypokinesis.  The veteran exercised 9 
minutes and 8 seconds under a Bruce protocol complaining of 
shortness of breath.  No chest discomfort was noted.  Peak 
pulse was 147 which was 85 percent of age predicted maximum 
heart rate.  Peak blood pressure was 188/100.  Exercise EKG 
demonstrated appropriate sinus tachycardia.  There were minor 
ST segment abnormalities of 0.5 to 1 mm of ST depression.  
There was no evidence of ventricular ectopy noted.  Peak 
stress images were obtained within one minute of completion 
of the treadmill portion of the test.  These demonstrated 
appropriate hyperkinesis of all wall segments.  The inferior 
wall and the septum showed increased thickening following 
stress.  There was no evidence of cavitary dilatation.

The veteran again had a cardiac ultrasound in November 2000.  
The baseline 12 lead electrocardiogram demonstrated a normal 
sinus rhythm with normal axis.  There were nonspecific ST 
segment abnormalities seen in the inferior leads consistent 
with mild down-sloping depression.  There was also poor R-
wave progression across the right-sided leads.  The baseline 
echocardiogram demonstrated inferoposterior hypokinesis with 
an overall ejection fraction of 40 percent.  

The veteran exercised on a Bruce protocol for a total of 10 
minutes 1 second, achieving a maximum heart rate of 160 and a 
peak blood pressure of 212/92, for a double product of 288.  
The veteran denied chest discomfort with this; however, at 
the completion of this study he had rather profound dyspnea.  
He was given sublingual nitroglycerin with relief.  Exercise 
EKG showed appropriate sinus tachycardia.  There was no 
significant exacerbation of the baseline ST changes.  Peak 
stress echo images demonstrated mild inducible anterior wall 
hypokinesis consistent with possible ischemia.

A noted from D.J.M., M.D., dated in November 2000 indicated 
that the veteran's wife called indicating that the veteran 
was having severe chest pains.  The veteran 

was instructed to go to an emergency room.  The veteran 
indicated that he was not staying in the hospital.

At his March 2001 VA examination, the veteran reported 
getting some chest pain and Isosorbide Dinitrate was added to 
his regimen, which resulted in resolution of his chest pain.  
He indicated he could walk a mile but got short of breath.  

The examination showed blood pressure to be 145/90.  The 
heart had a regular rate and rhythm.  There was normal S1 and 
S2 and no murmurs.  His breath sounds were equal and clear to 
auscultation.  His liver was not enlarged and there was no 
edema.  X-rays showed cardiac silhouette in upper limits of 
normal in size.  Lungs were hyperinflated with chronic 
interstitial changes consistent with a known diagnosis of 
chronic obstructive pulmonary disease.  

The echocardiogram showed no pericardial effusion, less 
ventricular systolic function around 40 percent, marked 
hypokinesis of inferior, posterior, and septal regions of 
left ventricle; no mural thickness of left ventricular wall; 
normal diastolic function; normal aortic valve; normal mitral 
valve; normal tricuspid valve.  There were no mural thrombi.  
The impression was decreased left ventricular systolic 
function with ejection fraction of 40 percent and marked 
hypokinesis inferior, posterior and septal regions of the 
left ventricle.  

EKG was performed and showed normal sinus rhythm.  There were 
still nonspecific ST segment abnormalities in inferior leads.  
There was again poor R wave progression noted.  

VA records show that in June 2003 the veteran had an 
echocardiology consultation.  Resting study demonstrated 
concentric left ventricular hypertrophy with basal to mid 
inferior hypokinesis, otherwise preserved left ventricular 
ejection fraction of 55 percent.  Resting EKGs demonstrated 
no resting ST wave abnormalities.  The veteran exercised on a 
Bruce protocol for 9 minutes and 56 seconds to Bruce stage 
III to a heart rate of 133 (78 percent of predicted maximum 
heart rate on Tenormin 100mg a day).  The test was terminated 
due to shortness of breath.  At peak stress 

there was new inferoseptal and posterior hypokinesis.  Peak 
EKG demonstrated less than 0.1 mv ST changes.  There was no 
chest pain but shortness of breath.  His METS achieved was 
10.7.  The conclusion indicated exercise stress echo 
remarkable for previous basal to mid inferior infarction.  On 
beta blockers (Tenormin).  There was inducible peri infarct 
in the inferoseptal and posterior walls.  Concentric left 
ventricular hypertrophy with preserved resting left 
ventricular ejection fraction.  The veteran was admitted with 
complaints of increasing chest pain and had a positive 
exercise stress test for ischemic changes and was scheduled 
for a cardiac catheterization.  The veteran declined waiting 
for the catheterization and left the hospital prior to giving 
discharge instructions.  

Medical records from D.J.M., M.D., dated in July 2003 showed 
that a left heart catheterization, selective coronary 
angiography, and left ventriculography.  The report showed 
the right coronary artery to be 100 percent occluded.  There 
was mild to moderate posterobasal hypokinesis.  Overall 
ejection fraction was calculated at 45 to 50 percent.  In 
September 2003, the veteran underwent an abdominal aortogram, 
left common iliac selective angiography, and right common 
iliac selective angiography with runoffs.  The assessment and 
plan indicated normal abdominal aortography; bilateral 
infragenicular disease with one-vessel runoff bilaterally; 
recommended smoking cessation and active exercise program; 
and routine post Perclose device deployment.

At his April 2004 VA examination, the examiner noted that the 
veteran's most recent echocardiogram was performed in June 
2003.  This demonstrated a resting ejection fraction of 55 
percent with evidence of left ventricular hypertrophy in the 
basal to mid-inferior aspects.  The left ventricular 
dimensions were normal.  This echocardiogram was performed in 
concert with an exercise echo wherein the veteran exercised a 
Bruce protocol for 9 minutes and 56 seconds to stage III with 
a heart rate of 133 (78 percent predicted maximal heart 
rate).  The test was terminated secondary to shortness of 
breath.  Total METS achieved was 10.7.  Stress echocardiogram 
was remarkable for a previously diagnosed basal to mid 
inferior infarction with inducible peri-infarct ischemia on 
the inferior septal and posterolateral walls.  Previous 
functional examination revealed a similar profile 

with metabolic equivalence of at least 10.  The veteran 
stated that over the past year he had been performing 
activities of daily living without significant progression of 
symptoms of angina.  He did state that he had angina, which 
was described as starting as shortness of breath, progressing 
of chest pressure sensation in the anterior chest wall, which 
with increasing severity began to radiate to the back.  It 
was noted that the veteran took sublingual nitro which 
resolved this discomfort.

The veteran reported that he was active with regard to yard 
work and snow removal during this past winter and was able to 
walk a flight of steps carrying paneling to the basement.  He 
had recently finished remodeling the basement.  He indicated 
that he was an avid golfer and did walk the golf course 9 to 
18 holes, but did state he had been using a golf cart more 
frequently mostly due to his shortness of breath.  

The examination showed the heart had regular rate and rhythm 
with a very soft systolic ejection murmur best heard at the 
right second intercostal space.  There was no S3 or S4.  It 
was noted that the most recent echocardiogram demonstrated an 
ejection fraction of 55 percent with preserved left 
ventricular systolic function at rest.  There was evidence of 
old myocardial infarction and inducible ischemia.  It was 
noted that recent METs was 10.7 on his exercise echo, which 
was performed in June 2003.

An addendum dated in August 2004 to the April 2004 VA 
examination noted that the veteran stated in 2001 that he 
could walk one plus miles with only shortness of breath which 
was consistent with the examination and consistent with his 
functional examination which demonstrated a MET of greater 
than 10.  Thus, it was the opinion that his functional 
capacity exceeded 10 METs in February 2001.

At his October 2004 VA examination, the examiner reviewed the 
claims file and indicated prior history of the veteran's 
heart disability.  No diagnostic studies were performed.  



Criteria

The veteran's heart disease is evaluated under 38 C.F.R. § 
4.104, Diagnostic Code 7005 for arteriosclerotic heart 
disease (Coronary artery disease).  Under Diagnostic Code 
7005, a 100 percent evaluation is for assignment with 
evidence of chronic congestive heart failure; workload of 3 
METs or less results in dyspnea, fatigue, angina, dizziness 
or syncope; or left ventricular dysfunction with an ejection 
fraction of less than 30 percent.

Analysis

When the evidence of record is reviewed under the schedular 
criteria set forth above, it is found that the veteran does 
not meet the schedular criteria for the next higher 100 
percent evaluation.  

With respect to a higher evaluation based on left ventricular 
dysfunction with an ejection fraction of less than 30 
percent, it is noted that none of the private medical 
records, VA treatment records, or VA examinations indicate 
that the veteran's ejection fraction approaches 30 percent.  
Rather, the medical records show ejection fraction of 40 to 
55 percent.  In addition, the veteran's METs have not 
approached 3 METs or less.  The last VA evaluation indicated 
that the veteran's METs to be 10.  Therefore, it is concluded 
that the veteran does not meet the criteria for an initial 
evaluation in excess of 60 percent under Diagnostic Code 
7005.

Lastly, in reaching this decision, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations had been considered, whether or not they were 
raised by the veteran, as required by the holding of the 
United States Court for Veterans Appeals (Court) in Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1).  It is found that the 
evidence of record does not present an exceptional or unusual 
disability picture so as to render impractical the 
application of the regular schedular standards.  In this 
case, there has been no assertion or showing by the veteran 
that his heart disease has resulted in marked interference 
with employment or necessitated frequent periods of 
hospitalization.  In the absence of such factors, it is found 
that the criteria for assignment of an extraschedular 
evaluation pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).

The reasonable doubt is not applicable.  However, it is found 
that the preponderance of the evidence is against a claim for 
a higher initial evaluation beyond the 60 percent evaluation 
currently assigned for the veteran's heart disease.  As such, 
the case does not present an approximate balance of positive 
and negative evidence for the application of the benefit of 
the doubt doctrine.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for peripheral vascular disease of the right lower extremity 
is denied.

Entitlement to an initial evaluation in excess of 40 percent 
for peripheral vascular disease of the left lower extremity 
is denied.

Entitlement to an initial evaluation in excess of 60 percent 
for ischemic heart disease is denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


